Citation Nr: 1547681	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  12-11 323A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for C5-6 herniated disc.

2.  Entitlement to a rating in excess of 20 percent for right shoulder dislocation.

3.  Entitlement to a rating in excess of 10 percent for left upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1979 to January 1983, March 1984 to August 1985, October 1995 to March 1996, January 2003 to January 2004 and from September 2007 to February 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  

[An April 2012 statement of the case addressed claims seeking increased ratings for degenerative disc disease of the lumbar spine and pes planovagus.  A substantive appeal regarding these matters was not received.  In May 2013, the RO granted service connection for sleep apnea, resolving the matter of whether new and material evidence has been received to reopen a claim service connection for a disability manifested by sleep difficulty.  Accordingly, this decision is limited to the issues set forth on the preceding page.


FINDING OF FACT

On November 3, 2015, prior to the promulgation of a decision in the appeal seeking increased ratings for C5-6 herniated disc, right shoulder dislocation and left upper extremity radiculopathy, the Board received notification from the appellant, through his authorized representative, requesting withdrawal of the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met as to the claims seeking increased ratings for C5-6 herniated disability, right shoulder dislocation and left upper extremity radiculopathy; the Board has no further jurisdiction in the matters.  38 U.S.C.A. §§  7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction on any matter subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a statement received on November 2015, the appellant, through his representative, withdrew his appeal seeking increased ratings for C5-6 herniated disc, a right shoulder dislocation and left upper extremity radiculopathy.  Accordingly, the Board does not have any further jurisdiction to review an appeal as to these issues, and the appeal as to these issues must be dismissed.


ORDER

The appeal is dismissed.


		
GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


